UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6281



EARL DWIGHT PETERSEN,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-656)


Submitted:   July 23, 1996                 Decided:   July 31, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Earl Dwight Petersen, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1988), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-32, 110 Stat. 1217. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we deny leave to proceed in forma pauperis, deny a certifi-

cate of probable cause to appeal, and dismiss the appeal on the

reasoning of the district court. Petersen v. Angelone, No. CA-95-

656 (E.D. Va. Jan. 18, 1996). To the extent that a certificate of

appealability is required, we deny such a certificate. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2